25 F.3d 1039NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Linville W. HAWTHORNE, Plaintiff Appellant,v.Ron GREGORY, Commissioner of the West Virginia Department ofCorrections;  R. Michael Mangum, Sheriff of Raleigh County;John M. Panza, Director of Rehabilitation Services for theState of West Virginia, Defendants Appellees.
No. 94-1031.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994.Decided:  June 13, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley, Elizabeth V. Hallanan, District Judge.  (CA-91-618)
Linville W. Hawtorne, Appellant Pro Se.
John Dorsey Hoffman, Campbell, Woods, Bagley, Emerson, McNeer & Herndon, Charleston, West Virginia;  Steven Paul McGowan, Jeffrey Kent Phillips, Steptoe & Johnson, Charlestown, West Virginia;  David Paul Cleek, Cleek, Pullin, Knopf & Fowler, Charleston, West Virginia, for Appellees.
S.D.W.Va.
DISMISSD.
Before WIDENER, WILKINSON and NIEMEYER, Circuit Judges.

PER CURIAM

1
Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore grant the motion to dismiss the appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED